39 F.3d 1186
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Richard E. DiJORIO, Plaintiff-Appellant,v.SECRETARY OF the DEPARTMENT OF VETERANS AFFAIRS, Defendant-Appellee.
No. 94-15817.
United States Court of Appeals, Ninth Circuit.
Submitted Oct. 17, 1994.*Decided Oct. 31, 1994.

Before:  BROWNING, FARRIS and LEAVY, Circuit Judges.


1
MEMORANDUM**


2
Richard E. DiJorio, a veteran, appeals pro se the district court's summary judgment in favor of the Secretary of Veterans Affairs in his action challenging his nonselection for the position of loan specialist with the Department of Veterans Affairs.1  We affirm.


3
DiJorio contends that the Department was required to hire him over other candidates under the Veterans Readjustment Act (38 U.S.C. Sec. 4214) and the Veterans Preference Act (5 U.S.C. Sec. 2108) because he is an eligible veteran.  DiJorio cites to no provision of the Veteran Readjustment Act or Veterans Preference Act mandating that he be hired over other applicants regardless of his qualifications.  Accordingly, the district court's judgment is


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 DiJorio also contends that the district court abused its discretion by declining to appoint counsel to represent him.  Because this case does not involve exceptional circumstances, the district court did not abuse its discretion by declining to appoint counsel.   See Wood v. Housewright, 900 F.2d 1332, 1335 (9th Cir.1990)